Citation Nr: 1518471	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-25 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a depressive disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a thoracolumbar spine disorder

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a right wrist disorder.

6.  Entitlement to service connection for cervical spine; left shoulder, wrist, and hand; right hand; left hip, knee, ankle, and foot; and right ankle and foot disorders.  


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 2006 to March 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in January 2014, and a transcript of the hearing is associated with his claims folder.  


FINDINGS OF FACT

1.  The Veteran's current depressive disorder was not manifest in service and is unrelated to service.   

2.  The Veteran does not have a currently diagnosed heart, thoracolumbar spine, right shoulder, or right wrist disorder.  

3.  During the Veteran's January 2014 hearing, he effectively withdrew his appeal on the issues of service connection for cervical spine, left wrist, elbow, and hand; right hand; left hip, knee, and ankle; and right ankle and foot disorders.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a depressive disorder are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a heart disorder are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for a thoracolumbar spine disorder are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for a right shoulder disorder are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  The criteria for service connection for a right wrist disorder are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  The criteria for withdrawal of the appeals for service connection for cervical spine; left wrist, elbow, and hand; right hand; left hip, knee, and ankle; and right ankle and foot disorders are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in December 2012.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained a VA heart disorder examination in 2013; and afforded the Veteran the opportunity to give testimony before the Board.  VA examinations for the claims for service connection for thoracolumbar spine, right shoulder, and right wrist disorders are not necessary, as the evidence does not establish that the Veteran suffered relevant events, injuries, or diseases in service.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Depressive disorder

Service treatment records show no evidence of a psychiatric disorder in service and the Veteran denied having or having had nervous trouble of any sort, including depression or excessive worry, in his report of medical history for service discharge in February 2010.  

August 2010 VA medical records contain the first indication of psychiatric problems.  At that time, the Veteran reported consuming 6 or more drinks on one occasion weekly, had been divorced for about 1 month, was drawing unemployment, was upset about his marriage ending, and had been feeling disconnected and apathetic.  He reported some difficulty with sleeping and lack of motivation to follow through on goals.  He denied any past suicidal ideations and seemed to be struggling to find a purpose.  In September 2010, he was diagnosed with major depressive disorder, single episode.  In October 2011, he reported that he had been depressed for a long time, maybe from 2006, and that it had become worse in the last year.  The diagnosis was depressive disorder.  In January 2013, the Veteran reported that he had been drinking since he was a Marine and stationed in Japan, and that he drank every weekend to the point of intoxication.  The diagnosis was mood disorder; rule out substance induced mood disorder.  His stressors were educational, financial, and pending divorce, and impending fatherhood.  During his January 2014 hearing, he testified that he felt he had been experiencing depression since his the time he had spent in Okinawa in service.  He felt that a big part of the cause of his depression was separating from his family because he could not see them or talk to them when he needed to.  

Based on the evidence, the Board finds that service connection is not warranted for the Veteran's current depressive disorder.  The preponderance of the evidence indicates that it was not manifest in service and is unrelated to service.  Service treatment records are silent for reference to psychiatric symptoms or the existence of a psychiatric disorder in service, and on the Veteran's service discharge report of medical history, he denied having or having had nervous trouble of any sort.  This contradicts his post-service reports of nervous trouble beginning in service and is found to be more probative because this is what he said shortly before service discharge, at a time when he was advised that any defect found after his disclosures could entitle him to VA benefits and also because of the information provided at the time he was first seen post-service.  The first indication of psychiatric problems was in August 2010, when he had been drinking heavily, been divorced for about a month, was drawing unemployment, was upset about his marriage ending, and had been feeling disconnected and apathetic.  It is important to note that he was found to have had only 1 episode of major depression at that time.  While he has since testified to drinking heavily in service, and that he had been experiencing depression since the time he spent in Okinawa in service, this is highly contradicted by both his service discharge report of medical history and the initial reports from post-service, as well as an earlier denial of nervousness and alcoholism by him for dental purposes in service in November 2009.  


Heart disorder

Service treatment records show heart symptoms including a possible atypical heart palpitation in February 2010.  

Post-service, on VA evaluation in August 2012, the Veteran had a regular heart rate and rhythm without murmurs.  The assessment was history of atypical chest pain.  The examiner felt that the Veteran may have mitral valve prolapse, but had not felt a murmur, and so maybe the Veteran had had an anxiety attack.  A Holter monitor had shown a predominant sinus rhythm with rare premature ventricular contractions but no symptoms reported.  An electrocardiogram had shown mild bradycardia and a right taxis intervertebral conduction delay.  He had had a normal electrocardiogram in September 2011 and a Holter monitor in September 2010 had shown only occasional premature ventricular contractions.  

There was a VA examination in April 2013 with review of the claims file, including the Veteran's service treatment records, as well as consideration of current heart studies and chest X-rays, and afterwards, the examiner indicated that the Veteran had no pathology to diagnose a heart condition.  The Veteran testified that he had had heart symptoms in and after service during his January 2014 hearing.   

Based on the evidence, the Board finds that service connection is not warranted for a heart condition, as the preponderance of the evidence indicates that the Veteran does not currently have a heart disorder.  While there were findings of a possible atypical heart palpation in service, a heart disorder was not diagnosed in service or post-service.  The atypical chest pain which was found in August 2012 means chest pain not typical for a heart disorder.  Mere laboratory findings, instead of a heart disorder, were reported post-service in August 2012, and the examiner in April 2013 considered prior medical records as well as contemporaneous laboratory studies in opining that the Veteran does not have a current heart disorder.  The existence of a currently diagnosed heart disorder is a cornerstone of a claim for service connection for one.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  


Thoracolumbar spine and right shoulder and wrist disorders

Service treatment records are silent for reference to thoracolumbar spine and right shoulder and wrist disorders, and in May 2006, which would have been after the Veteran's boot camp, he denied a history of physical trauma.  On dental questionnaire in November 2009, the Veteran denied having or having had painful joints or arthritis; likewise, on his report of medical history in February 2010, he denied having or having had painful shoulders or wrists, impaired use of his arms, legs, hands, and feet, swollen or painful joints, and joint deformity.  

On VA evaluation in October 2011 and more recently, including in August 2012, the Veteran reported a past history of back pain as well as musculoskeletal pain in his right shoulder and wrist.  No motor losses were found in August 2012.  No thoracolumbar spine or right shoulder or wrist disorders have been diagnosed post-service.  The Veteran testified in January 2014 that he started to notice back pain after carrying gear weighing at least 60 pounds in service, and that he continued to have back pain occasionally.  He denied being treated for it in service.  He also testified that he complained about his right shoulder and wrist in service after an injury sustained in basic training.  He was in boot camp doing squad rushes, and when he went down and jumped on the ground, he cut his wrist, and it messed up his shoulder also.  Now, at certain times when he lifts his arm above his head, it starts to give out on him, and that at times, his wrist swells up on him from when he hurt it in service.  He stated that his right shoulder does not have the movement that it did previously.  

Based on the evidence, the Board finds that service connection is not warranted thoracolumbar spine, right shoulder, or right wrist disorders.  The Veteran's service treatment records are silent for reference to spine, shoulder, and wrist problems, and there are no current diagnoses of record of current thoracolumbar spine, right shoulder, or right wrist disorders.  While the Veteran has testified that he hurt his right shoulder and wrist in boot camp in service, this is undermined by his denial of physical trauma in May 2006.  The November 2009 and February 2010 statements from him denying past or present symptomatology are further convincing evidence of the absence of thoracolumbar spine, shoulder, or wrist disease or injury in service.  Furthermore, while he has complained currently of right shoulder, wrist, and thoracolumbar spine symptoms, there are no diagnoses of record of any current thoracolumbar spine, shoulder, or wrist disorders.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

For each of the claims, while the Veteran may feel that he has a current disorder, and that it is related to service, these are complex medical matters for which medical expertise, which he lacks, is required in order to opine on.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, such testimony is not competent evidence of current disability or nexus to service.  

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Dismissals

The Veteran had appealed the RO's May 2013 denials of service connection for cervical spine, left shoulder, wrist, and hand, right hand, left hip, knee, ankle, and foot, and right ankle and foot disorders.  However, during his January 2014 hearing before the undersigned, prior to the promulgation of a decision in the appeals, the Board received notification from the Veteran that he wanted to withdraw these appeals.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals identified above and so they are dismissed.

No further assistance or notice under 38 U.S.C.A. Chapter 51 (West 2002) is necessary for these claims since the appeals have been withdrawn.


ORDER

Service connection for a depressive disorder is denied. 

Service connection for a thoracolumbar spine disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a right wrist disorder is denied.

The appeals on the issues of service connection for cervical spine; left shoulder, wrist, and hand; right hand; left hip, knee, ankle, and foot; and right ankle and foot disorders are dismissed.



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


